                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 MICHAEL L. WILSON,

               Plaintiff,

                      v.                            CAUSE NO. 3:19-CV-1128-JD-MGG

 RON NEAL, et al.,

               Defendants.

                                  OPINION AND ORDER

       Michael L. Wilson, a prisoner without a lawyer, filed this lawsuit against Ron

Neal and Sgt. D. Woods seeking to recover monetary damages for the loss of his

personal property. “A document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

       On July 12, 2019, Wilson moved cells. Sgt. Woods was responsible for

safekeeping his property. Sgt. Woods, however, did not follow the prison’s policies, and

Wilson’s property was lost, including family photos, personal letters, and legal

materials. The Fourteenth Amendment provides that state officials shall not “deprive

any person of life, liberty, or property, without due process of law . . ..” But, a state tort
claims act that provides a method by which a person can seek reimbursement for the

negligent loss or intentional deprivation of property meets the requirements of the due

process clause by providing due process of law. Hudson v. Palmer, 468 U.S. 517, 533

(1984) (“For intentional, as for negligent deprivations of property by state employees,

the state’s action is not complete until and unless it provides or refuses to provide a

suitable post deprivation remedy.”) Indiana’s tort claims act (Indiana Code § 341331 et

seq.) and other laws provide for state judicial review of property losses caused by

government employees, and provide an adequate post deprivation remedy to redress

state officials’ accidental or intentional deprivation of a person’s property. See Wynn v.

Southward, 251 F.3d 588, 593 (7th Cir. 2001) (“Wynn has an adequate post deprivation

remedy in the Indiana Tort Claims Act, and no more process was due.”). Even the

destruction of legal materials is merely a property loss if the papers are replaceable.

Hossman v. Spradlin, 812 F.2d 1019 (7th Cir. 1987). Furthermore, legal papers are not

deemed irreplaceable merely because there is a cost associated with obtaining them.

       While it seems unlikely that Wilson will be able to state a claim, given the facts

presented in his complaint, he will nonetheless be granted an opportunity to amend his

complaint if, after reviewing this court’s order, he believes that he can plausibly state a

claim. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). If Wilson decides to file an

amended complaint, he should explain in his own words what happened, when it

happened, where it happened, who was involved, and how he was personally injured

by the events that transpired, providing as much detail as possible.

       For these reasons, the court:


                                             2
       (1) DIRECTS the clerk to put this case number on a blank Prisoner Complaint

(INND Rev. 8/16) form and send it to Michael L. Wilson;

       (2) GRANTS Michael L. Wilson until February 21, 2020, to file an amended

complaint; and

       (3) CAUTIONS Michael L. Wilson, that, if he does not respond by that deadline,

his case will be dismissed pursuant to 28 U.S.C. § 1915A because the current complaint

does not state a claim for which relief can be granted.

       SO ORDERED on January 22, 2020

                                                      /s/JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
